 1       Meredith P. Grant
         Email: MPGrant@duanemorris.com
 2       DUANE MORRIS LLP
         750 B Street, Suite 2900
 3       San Diego, CA 92101-4681
         Tel.: +1 619 744 2235
 4       Fax: +1 619 393 0246

 5       Counsel for Defendants Prinston Pharmaceutical Inc.,
         Solco Healthcare U.S., LLC, and Huahai U.S., Inc.
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     JOHN JUDSON AND JO ANN HAMEL,
11   individually and on behalf of a class of similarly       Case No.: 1:18-cv-01405-DAD-EPG
     situated individuals,
12
                              Plaintiffs,
13                  v.                        STIPULATION AND ORDER TO
                                              STAY CASE AND DEFER ALL
14   PRINSTON PHARMACEUTICAL INC.; SOLCO DEADLINES PENDING MOTION
     HEALTHCARE U.S., LLC; HUAHAI U.S., INC.; TO TRANSFER ACTIONS TO THE
15   TEVA PHARMACEUTICAL INDUSTRIES, LTD.; DISTRICT OF NEW JERSEY
     and, TEVA PHARMACEUTICALS USA, INC.      PURSUANT TO 28 U.S.C. § 1407 FOR
16                                            COORDINATED OR
                      Defendants.             CONSOLIDATED PRETRIAL
17                                            PROCEEDINGS
18

19

20            Plaintiffs, John Judson and Jo Ann Hamel, and Defendants, Prinston Pharmaceutical Inc.

21   (“Prinston”), Solco Healthcare U.S., LLC (“Solco”), Huahai U.S., Inc. (“Huahai”), and Teva

22   Pharmaceuticals USA, Inc. (“Teva”) (collectively, “Defendants”),1 by and through their undersigned

23   counsel, hereby stipulate and request that this Court stay all deadlines in this case pending a ruling

24   by the Judicial Panel on Multidistrict Litigation (“JPML”) on Plaintiff Robert Kruk’s Motion to

25   Transfer Actions to the District of New Jersey Pursuant to 28 U.S.C. § 1407 in In re: Valsartan N-

26   Nitrosodimethylamine (NDMA) Prods. Liab. Litig., MDL No. 2875 (J.P.M.L. Oct. 22, 2018):

27   1
            To the best of Defendants’ knowledge, Teva Pharmaceutical Industries Ltd. has not been
     served and does not participate in this Stipulation.
28
                                                          1
 1          1.      Plaintiff’s Complaint was filed on October 11, 2018.

 2          2.      This case is one of at least eighteen putative federal class action lawsuits involving

 3   the medication Valsartan.

 4          3.      On October 22, 2018, Plaintiff in Kruk v. Zhejiang Huahai Pharmaceutical Co., Ltd.,

 5   et al., No. 18-cv-005944 (N.D. Ill.) filed in the JPML a Motion to Transfer Actions to the District of

 6   New Jersey Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings. See

 7   In re: Valsartan N-Nitrosodimethylamine (NDMA) Prods. Liab. Litig., MDL No. 2875 (J.P.M.L. Oct. 22,

 8   2018) (the “Motion to Transfer,” attached as Exhibit A).2

 9          4.      Plaintiff in the Kruk action seeks an order from the JPML transferring NDMA-related

10   Valsartan litigation to the District of New Jersey, including this case, and consolidating those cases

11   or coordinating their pretrial proceedings pursuant to § 1407(a).

12          5.      In the interest of judicial economy, and to avoid the risk of inconsistent pretrial

13   rulings, duplicative discovery obligations, inconsistent or overlapping class certification rulings, and

14   to promote the just and efficient conduct of this litigation, the Parties wish to stay this case pending a

15   ruling from the JPML on the Motion to Transfer.

16          6.      The JPML is scheduled to hold a hearing on the Motion to Transfer on January 31,

17   2019.3 As such, a stay pending the JPML’s ruling would be limited, would last for a brief, definite

18   period, and will not result in undue prejudice to any of the Parties.

19          7.      Plaintiffs and all served Defendants consent to this request, and no party will be

20   prejudiced by a stay of the case.

21          NOW, THEREFORE, Plaintiff and Defendants, through their attorneys of record, request

22   this Court stay this case and defer all deadlines. A proposed order is attached to this Motion.

23          IT IS SO STIPULATED

24

25   Dated: January 30, 2019                                       Respectfully submitted,

26   2
             This Court has also received notice of the Motion to Transfer. See ECF No. 7.
27
     3
            See Notice of Hearing Session, Exhibit B.
28
                                                         2
 1
                                   DUANE MORRIS LLP
 2

 3                                 /s/ Meredith Grant
                                   Meredith Grant
 4
                                   Counsel for Defendants Prinston
 5                                 Pharmaceutical Inc., Solco Healthcare
                                   U.S., LLC, and Huahai U.S., Inc.
 6

 7
     Dated: January 30, 2019       GREENBERG TRAURIG, LLP
 8

 9                                 /s/ Richard Tabura
                                   Richard Tabura
10
                                   Counsel for Defendant Teva
11                                 Pharmaceuticals USA, Inc.
12
     Dated: January 30, 2019       SLACK DAVIS SANGER, LLP
13

14                                 /s/ John R. Davis
                                   John R. Davis
15
                                   Counsel for Plaintiffs and Proposed
16                                 Class
17
     Dated: January 30, 2019       KANNER & WHITELY, LLC
18

19
                                   /s/ Allan Kanner
20                                 Allan Kanner
21                                 Counsel for Plaintiffs and Proposed
                                   Class
22

23

24

25

26
27

28
                               3
 1                                                ORDER

 2          This matter having come before the Court on the stipulation of Plaintiffs, John Judson and Jo

 3   Ann Hamel, and Defendants, Prinston Pharmaceutical Inc., Solco Healthcare U.S., LLC, Huahai

 4   U.S., Inc., and Teva Pharmaceuticals USA, Inc. IT IS HEREBY ORDERED:

 5          1.     The stipulated request is granted;

 6          2.     All deadlines are VACATED until further order of Court;

 7          3.     This action is STAYED pending the ruling by the Judicial Panel on Multidistrict

 8   Litigation on the Motion to Transfer Actions to the District of New Jersey Pursuant to 28 U.S.C. §

 9   1407 in In re: Valsartan N-Nitrosodimethylamine (NDMA) Prods. Liab. Litig., MDL No. 2875

10   (J.P.M.L. Oct. 22, 2018); and

11          4.     The Parties shall file a status report within seven days of the JPML’s ruling, apprising

12   the Court of the JPML’s decision.

13
     IT IS SO ORDERED.
14

15      Dated:    January 31, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        4
